Case 20-32519 Document 2684 Filed in TXSB on 07/30/21 Page 1 of 2

In re:

NEIMAN MARCUS GROUP LTD LLC, etal., :

United States Courts
Southern District of Texas
FILED

JUL 14 2024

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXASNathan Ochsner, Clerk of Court
HOUSTON DIVISION

CHAPTER 11

Case No. 20-32519 (DRJ)

AFFIRMATION AND
: MEMORANDUM OF LAW
Reorganized Debtors. : INSUPPORT OF MOTION
: TOLIFT STAY
CERTIFICATE OF SERVICE

 

I, Seth D. Carson, hereby certify that on this date the foregoing Affirmation and

Memorandum in support of Rosina Morene-Welsh’s Motion to allow the automatic stay to be

lifted has been served upon the following counsel via mail and/or mailing a copy to the Court for

filing on the docket:

TO: TO: JACKSON WALKER L.L.P.
Matthew D. Cavenaugh (TX Bar No. 24062656)
Kristhy M. Peguero (TX Bar No. 24102776)
Genevieve M. Graham (TX Bar No. 24085340)
Veronica A. Polnick (TX Bar No. 24079148)
1401 McKinney Street, Suite 1900

Houston, Texas 77010

Telephone: (713) 752-4200

Facsimile: (713) 752-4221

Email: mcavenaugh@jw.com
kpeguero@jw.com

geraham@jw.com

vponick@jw.com

KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
Chad J. Husnick, P.C. (admitted pro hac vice)
Matthew C. Fagen (admitted pro hac vice)
601 Lexington Avenue

7
Case 20-32519

DATED: July 9, 2021

Document 2684 Filed in TXSB on 07/30/21 Page 2 of 2

New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900
Email: anup.sathy@kirkland.com
chad. husnick@kirkland.com
Matthew. fagen@kirkland.com

Co-Counsel for the Reorganized Debtors

DEREK SMITH LAW GROUP, PLLC

mL

Seth D. Carson, Esq.

1845 Walnut Street, Suite 1601
Philadelphia, PA 19103

(215) 391-4790
seth@dereksmithlaw.com

 
